DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 6/28/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
		
Claim Status
Claims 1-8 are cancelled
Claims 10-18 are newly added.
Claims 9-18 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2013/087058 A; citations herein are from the English translation provided by EPO, document attached), in view of Pasinetti (US 2011/0111072 A1; of record).
The instant claims are drawn to a method for improving skin moisture richness, preventing or improving skin roughness, or promoting wound healing comprising administering orally or parenterally a composition comprising a galloyl group-containing flavan-3-ol polymer.
For claims 9-13 and 16, Tanaka teaches an aquaporin production enhancing preparation comprises a plant extract of Vitis spp. (grape) as an active ingredient. The preparation has ameliorating effects on the drying and aging of skin, and also improves skin moisture, elasticity, and roughness (Abstract; pg 2, [0006]). Tanaka teaches galloyl group-containing flavan-3-ols such as epigallocatechin gallate (pg 39, [0041]; structure shown below). Tanaka also teaches that the grape extract can originate in the flowers, pericarp, fruits, stems, leaves, branches, bark, rhizomes, roots, seeds or whole plants (pg 4, [0015]).


    PNG
    media_image1.png
    280
    323
    media_image1.png
    Greyscale

epigallocatechin gallate

For claim 15, Tanaka teaches the grape extract is a medicament that can be administered either orally or parenterally (pg 6, [0021]).
Tanaka does not explicitly teach flavan-3-ol polymers.
 
For claim 14, Pasinetti teaches grape seed extract comprises polymeric forms of flavan-3-ols (Figures 1A and 1B, shown below).


    PNG
    media_image2.png
    820
    624
    media_image2.png
    Greyscale

Pasinetti teaches that the amount of galloylated proanthocyanidins comprises less than 12% of the total extract; given the amount of 100 mg to 1000 mg of grape seed extract taught by Tanaka, this teaching of Pasinetti results in an overlap in the amount recited in claims 17 and 18. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
The person of ordinary skill would have had a reasonable expectation of success of in improving skin moisture richness and texture by treatment with a composition comprising flavan-3-ol polymers, defined in the instant specification as including dimers and trimers, because Tanaka teaches a method of improving skin moisture richness and skin texture comprising application of a composition comprising the extract of grape seeds and Pasinetti identifies dimers, trimers, and other polymers as components in the extract of grape seeds.

Examiner’s Reply to Attorney Arguments dated 6/28/2022 
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the claims have been cancelled.
Claim 9, as presently amended, has a different scope than previously in that it is directed to a method for improving skin texture, not a composition as previously presented. As such, claim 9 has been rejected over a new ground of rejection utilizing the newly cited prior art Tanaka, with Pasinetti cited as a secondary reference only for the teaching of the composition of grape seed extract. 
The applicant also argues that the instant examples show an unexpected increase in aquaporin 3 expression due to the presence of flavan-3-ol polymers. The Examiner acknowledges the arguments presented, but does not consider them persuasive since the method of Tanaka, comprising grape seed extract as the source of the active agent comprising flavan-3-ol species for the stimulation of aquaporin production for improving skin texture and health, is taught by Tanaka as useful for the same purpose as the instantly claimed invention when applied either orally or topically.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612